DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Claim Status
Claims 1-7 and 9-14 are pending.
Claims 2-3 and 6-14 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2020.
Claims 1 and 4-5 have been examined.

Priority
This application is a 371 of PCT/IN2017/050124 filed on 04/01/2017, which claims foreign priority of INDIA 201621011729 filed on 04/02/2016.


Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Savangikar et al. (WO 2014/195975 A2, cited in IDS 10/2/2018.).
Claim 1 is drawn to a method of administering a water insoluble concentrate mass enriched in heat stable proteins with anti-pathogenesis effect and essentially free from components soluble in a plant juice to a human being.
Savangikar et al. teach a method of using a composition comprising heat stable plant proteins for anti-pathogenesis (Abstract and Claim 1). Savangikar et al. teach the use of the proteins to treat various diseases in mammals including human being (p18, para 1). Savangikar et al. teach the therapeutic proteins can be produced by concentrating the plant juice solubles to precipitate the proteins followed by separating the precipitate of the Juice Soluble Proteins comprising heat stable proteins from other soluble components (p20, line 20-26), reading on the limitation of a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins in claim 1.

With respect to claim 5, Savangikar et al. teach the anti-pathogenesis effect comprising an anti-microbial effect on living beings including microbes or as an Adiponectin agonist effect in mammals (Abstract, claim 3).
Therefore, the reference is deemed to anticipate the instant claims above.

Applicant’s Arguments
(i)	The administered heat stable protein containing component as claimed is different from the prior art’s heat stable protein containing component (Remarks, p6, last para bridging to p8, para 1 bridging to p11, para 6).
 (ii)	The affidavit demonstrate the heat stable proteins taught by WO2014195975 is water soluble not insoluble concentrated mass essentially free from component soluble in the plant juice shown by the data (AD p3, last two para bridging to p5).

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because Savangikar et al. teach the therapeutic proteins were produced by concentrating the plant juice solubles to precipitate the proteins 
Applicant’s argument (ii) in the affidavit is not persuasive because the argument (ii) is not commensurate with the scope of the claims. Applicant compared the prior art data to a particular example disclosed in the affidavit (not disclosed in the specification of record). However, the particular example disclosed in the affidavit is not sufficient to show the prior art teachings falling outside the scope of the claims. Because (a) the claim scope is not limited to the exemplary composition as argued in the affidavit by applicant and (b) the prior art teachings fall within the scope of the rejected claims, the argument (ii) is not persuasive and the rejection is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
31-October-2021
/Soren Harward/Primary Examiner, Art Unit 1631